Citation Nr: 0311001	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-21 892	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the residuals of a 
back injury.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the residuals of 
injury to the left arm and elbow.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bipolar disorder.


ATTORNEY FOR THE BOARD

J. Johnston, Counsel  





INTRODUCTION

The veteran had active military service from September 1956 
to October 1957.  While he has argued that he also had 
service with the American Merchant Marine from 1967 to 1987, 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, informed him in May 1996 that such service 
could not be considered military service for VA benefit 
purposes, in accordance with 38 C.F.R. § 3.7(x)(15).  The 
only recognized American Merchant Marine service for VA 
benefit purposes was during World War II from December 1941 
to August 1945.  The veteran was notified of this decision 
and informed of his appellate rights, and he did not disagree 
or initiate an appeal.  

This matter comes before the Board of Veterans' Appeals on 
appeal from a July 2002 rating decision of the VARO in Reno, 
Nevada, which denied service connection for all claimed 
disabilities.  



REMAND

The veteran perfected this appeal by submitting a timely VA 
Form 9 Substantive Appeal in December 2002.  On that Form, he 
did not request a Board hearing.  In an earlier statement 
submitted in September 2002, however, he did request a 
hearing.  

After the appeal was certified to the Board and he was 
provided the standard letter informing him of the Board's 
rules of practice, the veteran did submit a request for a 
Board videoconference hearing in March 2003.   

The veteran is entitled to have a Board hearing.  38 U.S.C.A. 
§ 1707(b) (West 2002); 38 C.F.R. §§ 19.75, 19.76 (2002).

Accordingly, to afford the veteran due process in his appeal, 
this case must be REMANDED for the following action:

The RO should take appropriate steps in 
order to schedule the veteran for a new 
videoconference hearing before a Member 
of the Board.  All indicated development 
should be undertaken in this regard.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition.  By this remand, the Board 
intimates no opinion, either legal or factual, as to any 
final determination warranted in this case.  No action is 
required of the veteran until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



